Citation Nr: 0019243	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  90-51 682	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.
 
2.  Entitlement to an increased evaluation for left varicose 
veins, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for left plantar 
fasciitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1983 and from February 1984 to April 1988.  

This case presents a multifaceted procedural history.  This 
matter is currently before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In February 1992 and May 1994, the Board remanded 
this case to the RO for additional development.  In April 
1996, the following issues were before the Board: (1) 
entitlement to service connection for a back disorder; (2) 
entitlement to service connection for acne; (3) entitlement 
to service connection for arthritis of the left thumb, right 
index finger, both elbows and right shoulder; (4) entitlement 
to service connection for a psychiatric disorder; (5) 
entitlement to an increased evaluation for hypertension, 
evaluated as 10 percent disabling; (6) entitlement to an 
increased evaluation for left plantar fasciitis, evaluated as 
10 percent disabling; (7) entitlement to an increased 
evaluation for migraine headaches, evaluated as 10 percent 
disabling; (8) entitlement to an increased evaluation for 
left varicose veins, evaluated as 10 percent disabling; and 
(9) entitlement to a compensable evaluation for left 
testicular atrophy.

In April 1996, the Board granted the claim of entitlement to 
a compensable evaluation for left testicular atrophy 
(awarding the veteran a 10 percent evaluation).  The Board 
also remanded the issues of entitlement to service connection 
for acne and entitlement to an increased evaluation for left 
varicose veins to the RO for additional development, and 
denied all other claims.  At that time, although the veteran 
had raised other claims, the Board found that none of them 
was in appellate status.  See 38 U.S.C.A. § 7105(a) (West 
1991).

The veteran filed a timely appeal to the United States Court 
of Veteran's Claims (Court).  In November 1997, the General 
Counsel for the Department of Veterans Affairs (General 
Counsel) and the veteran's attorney filed a joint motion to 
vacate the April 1996 decision soley on the issue of 
entitlement to service connection for a psychiatric disorder, 
and remand that issue to the Board.  The joint motion noted 
that the remaining issues would be bifurcated and would 
proceed on the briefing schedule.  The Court granted the 
joint motion that month, vacating and remanding the case to 
the Board with respect to the claim for service connection 
for the psychiatric disorder. 

In light of development requested by the Board, the RO 
awarded service connection for acne and increased the 
evaluation of the service connected left varicose veins, 
evaluated as 10 percent disabling, to 20 percent disabling.

In AB v. Brown, 6 Vet.App. 35 (1993) the Court held that on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  As a result, the issue of 
entitlement to an increased evaluation for left varicose 
veins, currently evaluated as 20 percent disabling, is before 
the Board at this time.  However, the issue of entitlement to 
service connection for acne has been fully adjudicated.  
Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1997).  In 
Grantham, the Court of Appeals for the Federal Circuit Court 
held that "an agency of original jurisdiction's (AOJ's) 
first decision regarding a claim for benefits might not 
resolve, or even address, all necessary elements of the 
application for benefits."  Id. at 1158.  In Grantham, the 
AOJ originally determined that service connection was not 
warranted for a disability.  As a result, the Federal Circuit 
found that the AOJ "never reached the down-stream question 
concerning compensation level."  Id.  The appellant filed a 
notice of disagreement (NOD) with regard to the denial of 
service connection.  Subsequent adjudication of the claim 
resulted in the grant of service connection for the 
disability, and the AOJ awarded compensation benefits.  The 
Federal Circuit held that these determinations were subject 
to separate NODs.  Thus, in light of the clear precedent of 
Grantham, the issue of entitlement to an increased evaluation 
for the now service connected acne is not before the Board at 
this time.

In September 1998, the Board remanded the issues of 
entitlement to service connection for a psychiatric disorder 
and entitlement to an increased evaluation for left varicose 
veins, now found to be 20 percent disabling, to the RO for 
additional development.

In January 1999, the Court ruled on the remaining issues.  In 
this decision, the Court noted that the appellant had 
addressed only the issues of increased ratings for migraine 
headaches, left-foot plantar fasciitis, and the appropriate 
disposition of the claims of service connection for right-leg 
varicose veins and for an increased rating for residuals of 
right testicular surgery.  Consequently, the Court concluded 
that the veteran had abandoned all other matters (except for 
the previously remanded psychiatric disorder claim).  
Accordingly, the Board's determinations with respect to the 
following issues stand: (1) entitlement to service connection 
for a back disorder; (2) entitlement to service connection 
for arthritis of the left thumb, right index finger, both 
elbows and right shoulder; (3) entitlement to an increased 
evaluation for hypertension, evaluated as 10 percent 
disabling; and (4) entitlement to a compensable evaluation 
for left testicular atrophy.  These issues are not before the 
VA at this time.

In January 1999, the Court upheld Board's conclusion that the 
veteran had never filed a Substantive Appeal as the claim for 
service connection for varicose veins of the right leg and 
that, therefore, this matter was not properly before it.  

As noted by the Board in 1998, the veteran has filed numerous 
claims for VA compensation and continues to file additional 
claims for VA compensation.  Regardless, the Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 1991).  Under 
the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (1999).  

In January 1999, the Court affirmed the Board's decision as 
to the right-leg varicose-veins claim and vacated the 
decision as to the "other three claims on appeal" and 
remanded those matters to the Board for further proceedings 
consistent with this opinion.  One of these "other three 
claims on appeal" is the Board's determination that the 
veteran had never filed a Substantive Appeal as to claim for 
an increased rating for residuals of surgery to the right 
testicle.

Regarding the claim for an increased rating for a right-
testicle condition, the Court noted that the history of the 
appellant's claim as to that condition was "complex."  A 
September 1988 RO decision "deferred for further 
examination" the left-testicle claim without mentioning the 
right-testicle claim, and the December 1988 RO decision that 
granted service connection for a left-testicle condition 
never addressed a right-testicle condition.  Thereafter, in 
August 1989, the veteran filed an Notice of Disagreement 
(NOD) specifically seeking a higher rating for his left-
testicle condition, but he did not address his right-testicle 
claim or object to the failure of the RO to adjudicate it.  
The RO confirmed its prior decision in December 1989 and, 
once again, made no mention of a right-testicle condition.  
However, the Court found that veteran's February 1990 
Substantive Appeal, which perfected the appeal as to the 
increased rating for the left-testicle condition, apparently 
objected to the failure to adjudicate the right-testicle 
claim insofar as he stated that "my right testicle is not 
compensated for due to the [atrophy] of the left" testicle.  

Prompted by this statement, the RO issued a decision in July 
1990 denying service connection for a right-testicle 
condition, and the veteran, in September 1990, filed another 
Substantive Appeal in which he objected to the denial of 
service connection for his right-testicle condition.  On 
remand from the Board, the RO, in December 1992, granted 
service connection for a right-testicle condition and 
assigned a noncompensable disability rating, effective 
November 7, 1989.  In January 1993, the veteran filed a 
Substantive Appeal stating that he also appealed the 0% 
rating for complete atrophy of the testis.

The Court found that it was presented in this case with a 
timely NOD as to this claim but regarding which the RO has 
never responded by issuing an Statement of the Case (SOC) as 
required by law and regulation.  The remedy for such a 
situation was noted in the Court's decision in Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).  The Court observed that 
the representative's statement, received in May or June 1993, 
could have been construed as a timely filed substantive 
appeal.  The Court determined, however, that it need not 
address this question, as the RO had never issued a SOC as to 
the veteran's appeal of the initial rating determination 
concerning his right testicle disability.  The Court found 
that on remand, when the veteran receives an SOC as to the 
initial award of the noncompensable rating, he will be 
afforded 60 days in which to perfect an appeal to the Board 
by filing a Substantive Appeal, in which he can address 
"specific items" in that SOC pursuant to 38 C.F.R. § 20.202 
(1999). 

Judge Holdaway dissented with this decision stating, in 
pertinent part:

From the language of the [Supplemental 
Statement of the Case (SSOC)], a 
reasonably prudent person could have 
perceived that the RO had simply denied a 
compensable rating for the right-testicle 
condition.  The SSOC succinctly provided 
reasons and bases for the RO's decision 
that were sufficient to permit the 
veteran to appeal the issue to the Board.  
See 38 C.F.R. § 19.29 (1998) (stating 
that an "[SOC] must be complete enough 
to allow the appellant to present written 
and/or oral arguments before the 
Board").  However, he did not.  In fact, 
the appellant's service representative 
did not even mention the right-testicle 
condition in the December 1995 informal 
hearing presentation before the Board. 
See 38 U.S.C. § 7105(d)(3) (stating that 
a formal appeal setting out specific 
allegations of error relating to the 
items in the SOC must be filed in order 
to perfect an appeal to the Board); 38 
C.F.R. § 20.202 (1998) (implementing 
regulation).  The majority ignores the 
fact that the SSOC clearly placed the 
appellant on reasonable notice of the 
denial of a compensable rating. The 
majority requires a degree of linguistic 
precision in the SSOC that is simply not 
required by statute or regulation.  On 
the facts of this case, it is only 
reasonable to conclude that the appellant 
understood that he had been denied a 
compensable rating for the right-testicle 
condition and abandoned that claim before 
the Board.  

The undersigned must reiterate to the veteran (and the RO) 
that the issue of entitlement to an increased initial 
evaluation for the disability (if any) associated with the 
right-testicle is not before the Board at this time.  When, 
as required by the opinion of the Court, the veteran receives 
an SOC as to the noncompensable initial rating, he will be 
afforded 60 days in which to perfect an appeal to the Board 
by filing a Substantive Appeal, in which he can address 
"specific items" in that SOC pursuant to 38 C.F.R. § 20.202 
(1999). 

The Board must note that since September 1998 the veteran has 
raised more claims.  In September 1998 and February 1999, he 
claimed entitlement to a total disability rating based upon 
individual employability due to service connected 
disabilities.  In April 1999, he sought aid and attendance 
benefits, apparently based upon service connected disability.  
In July 1999, he submitted a statement appearing to indicate 
that he had been diagnosed with Manic Depression, Post-
Traumatic Stress Disorder, and apparently alcoholism.  He 
appears to indicate these diagnoses were made by several 
"clinical Psychiatrist[s]" at the VA clinic in Honolulu and 
at Tripler Army Medical Center.  He stated that his 
hypertension and migraine headaches "contributed to" his 
condition.  He appeared to also refer to a claim for service 
connection for a back disability.  In June 1999, the RO 
properly advised him that the claim for service connection 
for a back disability was denied previously and that he must 
submit new and material evidence to reopen that claim.  The 
RO also advised the veteran that he needed to submit evidence 
showing that his need for aid and attendance was due to his 
service connected disabilities. 

The veteran also filed a statement in September 1998 in which 
he indicated he was filing for "non-service connected 
disability for the following: Lost of left eye."  The Board 
can not determine what the veteran is seeking with this 
statement.  If the veteran is actually pursuing a claim for 
service connection for a left eye disability, he should file 
such a claim with the RO.  If he is actually pursuing a claim 
for permanent and total disability rating for pension 
purposes, he should file such a claim with the RO. 

The Board must note what can only be described as the RO's 
valiant efforts to persevere with the continuously filing of 
new claims by the veteran, leading to many of the procedural 
"complexities" cited by the Court in January 1999.  Some of 
the new claims cited above have been addressed by the RO.  
However, the difficulties associated with the adjudication of 
the veteran's case are clear.  As stated by the Court:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

This matter presents a textbook case of the baneful effects 
of "piecemeal litigation" that has resulted in substantial 
waste of adjudicative resources.  The nature of the 
additional claims the appellant appears to be raising leaves 
the Board with the firm impression that the first order of 
business in this matter now is to obtain, if feasible, a 
clarification of all the issues for which appellate review is 
being pursued.   The Board must earnestly impress upon the 
claimant that he is free to pursue any claim he desires, 
however, he needs to make a firm decision as to the matters 
he wishes to pursue and then stick to those issues.  The 
continuous raising and changing of issues assures not only 
unnecessary delay in the disposition of those claims he is 
pursuing, but also has adverse effects on other appellants 
due to waste of adjudicatory resources.

The RO should request the veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.

It appears that the veteran now lives in the Philippines.  In 
September 1998, the veteran requested the transfer of his 
records to the Manila RO from the Honolulu, Hawaii, RO.


REMAND

I.  Entitlement to Service Connection for a Psychiatric 
Disorder.

The Board finds the recent VA examination in March 1999 is 
not adequate for resolution of the claim of entitlement to 
service connection for a psychiatric disorder, as it appears 
to be based upon certain aspects of the veteran's medical 
history not supported by or contradicted by the record.

The joint motion stated that the VA should obtain all 
available service medical records pertaining to the 
appellant.  Specifically, while noting that all pertinent 
medical records were obtained from the National Personal 
Records Center (NPRC), the joint motion stated that there is 
no evidence the RO attempted to obtain clinical records 
associated with the veteran's claimed treatment at the 
Schofield Barracks Mental Clinic about August and September 
1987 and the reported evaluation by a psychiatrist in 
connection with treatment for alcohol dependence at Tripler 
Army Medical Center in about December 1987 or January 1988.  

The Board requested the following actions be taken regarding 
this claim:

The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including any recent treatment of the 
veteran's left varicose veins or 
psychiatric condition.

The veteran should be asked to provide a 
comprehensive statement containing as 
much additional detail as possible 
regarding his treatment at the Schofield 
Barracks Mental Clinic and the reported 
evaluation by a psychiatrist at Tripler 
Army Medical Center.  The location of 
this clinic and the treatment provided 
should be noted.  The veteran is advised 
that this information is vitally 
necessary to obtain supportive evidence 
and that he must be as specific as 
possible because without such details an 
adequate search for this record cannot be 
conducted.

Based, in part, on any additional 
information obtained from the veteran, 
the RO should attempt to obtain any 
records available regarding the veteran 
from the Schofield Barracks Mental Clinic 
from August or September 1987 and the 
complete record of reported treatment at 
Tripler Army Medical Center in December 
1987 or January 1988.  All methods used 
to obtain these records by the RO should 
be noted within the claims folder.

The veteran should then be scheduled for 
a VA psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder present.  The claims 
folder or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the prior examination reports and 
clinical records during the veteran's 
active service in order to obtain a true 
picture of his psychiatric status.  The 
examiner should also elicit a detailed 
history of the onset of psychiatric 
symptoms from the veteran.  All necessary 
tests should be performed.  A copy of 
this remand order also should be provided 
to the examiner.  The examiner should 
provide explicit responses to the 
following questions:

(a) What is the nature and extent of the 
veteran's psychiatric disability, if any?

(b) Is it as likely as not that any 
psychiatric disability found is related 
to, or has been chronically worsened by, 
the veteran's active service from August 
1980 to August 1983 and from February 
1984 to April 1988.  The examiner should 
indicate the basis for the opinion and 
fully explain the rationale.

Efforts by the RO to obtain records in support of this claim 
were totally unsuccessful and the veteran failed to provide 
any additional information.  

The available medical records from the veteran's active 
service show that on 8 April 1988, the veteran requested a 
"personal copy" of all records from the U.S. Army Health 
Clinic, Schofield Barracks.  He checked the block indicating 
these were outpatient treatment rather than inpatient 
treatment.  On a statement dated 15 April 1988, he reported 
he had attempted suicide twice because he was placed in jail 
in Honolulu about July 1987 for drunk and disorderly conduct 
which he attributed to stress in his unit that caused him to 
drink excessively.  He stated he was admitted to Tripler Army 
Hospital on 18 December 1987 and while there he was treated 
for alcoholism.  He reported he attempted suicide again 
because of stress and personal "hang ups."  He indicated he 
had seen a psychiatrist prior to the hospitalization.  His 
original claim for compensation benefits also dated 15 April 
1988 lists his treatment at Tripler in December 1987 as for 
alcoholism.  When he was seen in June 1988 for a VA 
examination, his complaints included nervousness and 
depression "hearing & seeing things" anxiety "flashbacks 
from drinking."  He again mentioned treatment at Tripler, 
but the pertinent condition mentioned was "alcohol."  
Psychiatric evaluation was normal.  Diagnoses included 
alcoholism and anxiety.  A week of hospitalization at Tripler 
Army Medical Center in July 1988 resulted in a relevant 
diagnosis of probable personality disorder, unspecified type.  

When the veteran was examined in October 1988, a history was 
recorded.  Following examination, the diagnoses were alcohol 
abuse, by history in partial remission, and personality 
disorder.  

The VA examiner in March 1999 cites to treatment for alcohol 
abuse and suicide attempts before and during service and 
depression in service.  This history parallels the statements 
of medical history recorded on a VA medical report dated 
October 1988 (following the veteran's active service).   That 
history, however, appears to be based only the veteran's 
statements of medical history.  The veteran's statements in 
October 1988 are at odds with what is reflected in the 
currently available service medical records as well as his 
own statements provided closer to the events and prior to 
October 1988 concerning the nature of the disabilities or 
manifestations for which he was treated in service.   For 
example, the available records and initial history do not 
refer to depression.  The history recorded in October 1988 
also conspicuously omits reference to the history provided by 
the claimant during the weeklong hospitalization in July 1988 
and the observations and conclusions of the medical providers 
at that time. 

In October 1988, the veteran was diagnosed with alcohol abuse 
and a personality disorder.  During this time period, the 
medical reports (particularly the July 1988 hospitalization) 
raise significant questions as to the nature of and etiology 
of the claimed headaches.  There was evidence that the 
claimed headaches were a manifestation of the personality 
disorder.  The Board notes that service connection may not be 
granted for a personality disorder. 38 C.F.R. §§ 3.303(c), 
4.9 (1999).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.  The law provides that drug and 
alcohol abuse cannot itself be service-connected.  38 
U.S.C.A. § 105(a) (West 1991).  However, service connection 
for alcoholism and substance abuse may be established on a 
secondary basis where they are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (1999).

Before November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effective prior to November 1990).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applied only to claims 
filed after October 31, 1990.  See OBRA, § 8052(b).  
Therefore, under the law in effect beginning on November 1, 
1990, as amended, alcohol dependence and substance abuse are 
deemed by statute to be the result of willful misconduct and 
cannot themselves be service-connected.  See 38 U.S.C.A. §§ 
105(a), 1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (1999).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct. 38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct 
service connection" for drug or alcohol abuse on the basis 
of incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service-
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  However, the VA General Counsel has held that, 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990.  The veteran in this case has never 
filed a claim seeking service connection for his alcoholism.

II.  Entitlement to an Increased Evaluation for Left Varicose 
Veins.

In April 1996, the Board noted that the record contained a 
report of an authorized VA vascular and general surgery 
examination dated in May 1992 that indicated the possibility 
of involvement of the deep circulation.  As a result, the 
Board was of the opinion that additional development was 
needed in order to supplement the record with a comprehensive 
vascular and general surgery examination to determine the 
current extent and degree of severity of the service-
connected varicose veins of the left leg.  The Board in April 
1996 requested the following actions be taken regarding this 
claim:

The RO should arrange for the veteran to 
undergo a VA vascular and general surgery 
examination in order to determine the 
extent and degree of severity of the 
service-connected varicose veins of the 
left leg. The report of examination 
should include a detailed account of all 
manifestations of the varicose veins of 
the veteran's left lower extremity found 
to be present.  In particular, the 
examiner must make specific findings as 
to the presence (including extent) or 
absence of each of the following 
criteria:  (1)  involvement of the 
superficial veins above and below the 
knee, or just below the knee, (2)  
varicosities or involvement of the long 
saphenous and whether any varicosities of 
the long saphenous are from 1 to 2 
centimeters in diameter or are over two 
centimeters in diameter, (3)  marked 
distortion and sacculation, (4)  edema, 
(5)  ulceration, (6)  pigmentation, (7)  
involvement of deep circulation 
(Trendelenburg's and Perthe's tests must 
be performed), and (8)  pain or cramping 
on exertion.  


The examiner should carefully elicit all 
pertinent subjective complaints from the 
veteran and must make findings as to 
whether each subjective complaint is 
medically related to the 
service-connected varicose veins of the 
left lower extremity.  For each 
subjective complaint that is found to be 
related to the varicose veins, the 
examiner must also offer an opinion as to 
whether there is adequate varicose veins 
pathology present to support the level of 
each complaint.

In September 1998, the Board noted that by regulatory 
amendment effective January 12, 1998, substantive changes 
were made to the respective schedular criteria for evaluating 
the cardiovascular system, including varicose veins.  62 Fed. 
Reg. 65207-65224 (1997) (codified as 38 C.F.R. § 4.104 
(1999)).  This was significant because, under the new 
regulation, the criteria used for determining the severity of 
this disability has substantially changed, focusing more on 
symptoms as manifested throughout the record, rather than on 
medical opinions characterizing overall social and industrial 
impairment as, for example, "severe or moderately severe."  

The RO took into consideration the new criteria in February 
1998.  Nevertheless, the Board found that the VA examination 
of May 1996, with review of medical statements dated August 
and December 1996, did not meet the requirements of the 
Board's April 1996 request, a violation of the Court's 
decision in Stegall v. West, 11 Vet. App. 268 (1998), and did 
not provide sufficient information to clearly indicate 
whether the veteran's condition meets the requirements of an 
increased evaluation under either the old or new criteria.  

An additional examination was performed in March 1999.  
Unfortunately, this examination clearly does not provide the 
answers to the questions posed by the Board in either 
September 1998 or April 1996.  Additional development will be 
required.



III.  Entitlement to an Increased Evaluation for Left Plantar 
Fasciitis.

The Court determined that the Board did not take into 
consideration the decision in DeLuca v. Brown, 8 Vet. App. 
202, 207 (1995).  In this case, the Court stated that 
although the Board did describe the provisions of §§ 4.40 and 
4.45, it did not apply those regulations to the facts before 
it; instead, it made only the conclusory finding.  It was 
noted that the veteran has been diagnosed with foot pain that 
is "worse with activities" and that prevents him from 
playing sports, jumping, or standing for more than 10-15 
minutes.  The Court found that this diagnosis is evidence of 
pain on movement and functional disability due to pain that 
requires explicit consideration under 38 C.F.R. §§ 4.40 and 
4.45.

The veteran's left plantar fasciitis has not been evaluated 
in many years and the available evaluations clearly do not 
meet the standard of the Court in DeLuca.  The current 
medical evidence of record does not clearly indicate that 
this condition currently exists.  As a result, additional 
development will be required.   

IV.  Entitlement to an Increased Evaluation for Migraine 
Headaches.

The appellant argued before the Court that the Board erred in 
denying an increased disability rating for service-connected 
migraine headaches.  The veteran was first awarded service 
connection for migraine headaches in the May 1989 RO decision 
that assigned a 10% disability rating.  After receiving 
additional treatment records, the RO issued a confirmed 
rating decision in December 1989, and the veteran filed a 
general NOD in January 1990; the RO issued an SOC in January 
1990, and the veteran perfected his appeal by filing a 
Substantive Appeal to the Board in February 1990.  The claim 
then remained in appellate status until the April 1996 Board 
decision on appeal, in which it was noted that the Board in 
1996 principally relied upon data from 1992 to February 1994 
to conclude that "[t]he record does not presently 
demonstrate characteristic prostrating attacks occurring on 
an average of once a month over the last several months 
thereby warranting the assignment of a disability evaluation 
greater than 10%". 

The veteran argued that evidence dating from the time of the 
original claim shows a greater frequency of migraine 
headaches, and thus warrants a higher disability rating for 
at least part of the period from 1988-94, and that he is 
entitled to a rating based on his condition at the time that 
his claim was presented in 1989.  He also contended that the 
Board decision on appeal lacks a satisfactory statement of 
reasons or bases under 38 U.S.C.A. § 7104(d)(1) for its 
rating of that condition because it does not explain 
adequately why the Board rejected the veteran's earlier 
testimony.

It is clear that the Board in 1996 relied upon Court's 
holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), in 
which the Court, citing Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992), noted that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability" and held that where "entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance." 

The Court agreed with the appellant that the above rule is 
not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Based on the evidence of record from 
the time of the application in April 1988 (shortly after his 
separation from service), the Court found that there was 
"ample" evidence of frequent "migraines" until at least 
May 1990.  The Court cited to June 1988 medical records, 
indicating a history of headache every week for 3-4 years; 
emergency visits in June, November, and December 1988 and 
February 1989; the veteran's March 1990 sworn testimony that 
he suffered from migraines 2 to 3 times a month; an April 
1990 report noting migraines 2 to 3 times a month that last 2 
to 3 days; and a May 1990 report noting migraine headaches 1 
to 2 times a month "during which he is completely 
prostrated" at home.  The Court did not cite the history and 
extensive findings recorded during the July 1988 
hospitalization at Tripler Army Medical Center.  

The Court stated that the cited symptomatology "would 
permit" a 30% rating for at least the time period between 
June 1988 and May 1990 because the prostrating nature of the 
attacks had already been established by the 10% rating 
assigned in May 1989, effective April 1988.  Accordingly, the 
Court held that the Board clearly erred by determining that 
the criteria for a disability evaluation greater than 10% 
were not met, and vacated the Board decision as to this 
matter and remanded for consideration of a staged rating 
consistent with the opinion.  The Board was required to 
provide for a current neurological evaluation to assess the 
current frequency and intensity of the veteran's migraine 
attacks and to provide an opinion as to their frequency and 
intensity from May 1990 to present. 

It appears that the mandate of the Court was that a 30 
percent evaluation was warranted until at least May 1990, 
based upon the evidence cited by the Court.  The Court has 
also mandated the Board to require an examination to assess 
not only the current frequency and severity of the service 
connected migraine headaches, but also their past severity 
since May 1990.  Of course, the claimant is entitled to be 
fully compensated for service connected disability.  He is 
not entitled to be compensated for nonservice connected 
disability.  38 C.F.R. § 4.14.  As the Court has held, the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).

Part of the assessment of the nature and severity of the 
service-connected disability is the history provided by the 
claimant.  Insofar as the veteran's statements concern solely 
subjective complaints, the crediblity of those complaints 
must be considered.  In this regard, the Board finds that not 
only are entries cited by the Court for consideration, but 
also of significance is other evidence not cited by the Court 
but forming part of the record that the Board must consider.  
38 U.S.C.A. § 7104(a) (West 1991).  In this context, the July 
1988 hospitalization at Tripler Army Medical Center provides 
probative evidence as it represents no only the equivalent of 
an examination, but also an extended period of direct 
observation of the claimant.  The hospitalization report 
notes the veteran presented with initial complaints of 
"severe headaches and increased hypertension on weekends 
only" (Emphasis added.)  It then stated, in pertinent part:

The [veteran] presented with the above 
complaints, however, they were 
immediately followed by a rambling 
history with recurrent complaints of "my 
wife left . . . help me get her back."

The report indicates the claimant described his headaches as 
"migraines" but "he did not clearly describe them, even on 
close questioning."  The headaches reportedly appeared on 
Saturday mornings, with any prodrome or visual phenomenon.  
They were described as "poorly characterized" and not 
"well localized."  There were no objective findings to 
support the complaints of headaches, either on clinical 
evaluation or upon extensive tests and studies.  It was noted 
that the Neurology Service was consulted and it offered a 
diagnosis of "atypical migraine headaches."  This diagnosis 
was reflected on the hospital summary.     

In view of the Court's order, the Board finds that further 
development, as specified below, is in order.  The purpose of 
this remand is to comply with the Court's decision in order 
to attempt to clarify the evidence and resolve any ambiguity 
in the record regarding the remaining issues on appeal.  
Accordingly, the case is REMANDED for the following 
development:
 
1.  The veteran should be requested to 
provide a statement specifying the claims 
he is pursuing.  His attention is 
respectfully invited to the discussion 
above at pages 7-8.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should again be requested 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured, 
including any recent treatment of the 
veteran's left varicose veins or 
psychiatric condition.

3.  The veteran should be asked to 
provide a comprehensive statement 
containing as much additional detail as 
possible regarding his treatment at the 
Schofield Barracks Mental Clinic and the 
reported evaluation by a psychiatrist at 
Tripler Army Medical Center.  The 
location of this clinic and the treatment 
provided should be noted.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
and that he must be as specific as 
possible because without such details an 
adequate search for this record cannot be 
conducted.  The veteran should also be 
requested to submit copies of any service 
medical records from Schofield Barracks 
that may be in his possession in light of 
the entry in the service medical records 
showing he requested and apparently was 
provided copies of such records.

4.  Based on any additional information 
obtained from the veteran, as well as 
what the current record discloses, the RO 
should make an additional attempt to 
obtain any records available regarding 
the veteran from the NPRC.

The NPRC should be reminded of the 
statement made by its Director, Mr. David 
Petree, in the Forth Annual Judicial 
Conference of the United States Court of 
Veteran's Claims in September 1996, in 
which he indicated that psychiatric 
records are filled separately from the 
service medical records.  12 Vet. App. 
CCXLII (The Fourth Annual Judicial 
Conference of the United States Court of 
Veterans Appeals, September 16-17, 1996, 
Fort Myer Officers Club, Arlington, 
Virginia)

5.  Following the above development, the 
veteran should then be scheduled for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorder present.  The claims 
folder or the pertinent medical records 
contained therein, including the 
veteran's service medical records and any 
pertinent records obtained from any other 
sources, must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should be specifically requested 
to review the historical data to include 
the prior examination reports and 
clinical records during the veteran's 
active service in order to obtain an 
accurate picture of his current and past 
psychiatric status.  All necessary tests 
should be performed.  A copy of this 
remand order also should be provided to 
the examiner.  The examiner should 
provide explicit responses to the 
following questions:

(a) What is the nature and extent of the 
veteran's psychiatric disability, if any?

(b) What is the degree of medical 
probability that any current acquired 
psychiatric disability is causally 
related to service, or if pre-existing 
service was chronically worsened by the 
veteran's active service from August 1980 
to August 1983 and from February 1984 to 
April 1988.  The examiner should indicate 
the basis for the opinion and fully 
explain the rationale.

6.  The RO should arrange for a VA 
examination to determine the nature and 
extent the veteran's service-connected 
varicose veins.  All indicated studies 
should be performed.  In addition, it is 
requested that the examiner review the 
record and provide a medical opinion as 
to whether the veteran suffers from 
varicosities of the superficial veins 
above and below the left knee, with 
involvement of the long saphenous, 
ranging over 2 centimeters in diameter, 
with marked distortion and sacculation, 
edema and episodes of ulceration.  The 
examiner is also asked to render an 
opinion as to the degree of functional 
impairment caused by the service-
connected disability.  The claims folder 
should be made available to the examiner 
in conjunction with the examination of 
the veteran.  In particular, the examiner 
must make specific findings as to the 
presence (including extent) or absence of 
each of the following: (1) involvement of 
the superficial veins above and below the 
knee, or just below the knee, (2) 
varicosities or involvement of the long 
saphenous and whether any varicosities of 
the long saphenous are from one to two 
centimeters in diameter or are over two 
centimeters in diameter, (3) marked 
distortion and sacculation, (4) edema, 
(5) ulceration, (6) pigmentation, (7)  
involvement of deep circulation, and (8) 
pain or cramping on exertion.  

7.  The RO should arrange for a VA 
examination to determine the nature, 
extent, severity, and current existence 
of the service-connected left plantar 
fasciitis.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner must review a copy of this 
remand.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
clinical findings and comment on the 
functional limitation, if any, caused by 
the veteran's service connected left 
plantar fasciitis.  The examiner should 
write explicit responses to the following 
questions:

(a) Does the veteran currently have 
left plantar fasciitis?

(b) Based on the objective medical 
evidence of record, does the veteran 
currently have any objective 
evidence of  left plantar fasciitis? 

(c) The examiner is also asked to 
specifically comment on the presence 
or absence of any objective 
manifestations that would 
demonstrate functional impairment 
due to pain attributable to any left 
plantar fasciitis, such as pain on 
movement, swelling, deformity, or 
any other objective finding that 
supports, or does not support, the 
level of subjective complaints.

(d)  Does the veteran have 
incoordination or impaired ability 
to execute skilled movements 
smoothly as a result of his service-
connected left plantar fasciitis?  
If so, the examiner should comment 
on the severity of his 
incoordination and the effect 
incoordination has on his ability to 
function.

8.  The RO should arrange for a VA 
neurological evaluation to determine the 
nature, extent, severity, and current 
existence of the veteran's service-
connected migraine headaches.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must review a 
copy of this remand.  All necessary tests 
should be performed.  The examiner should 
write explicit responses to the following 
questions:

(a) What is the frequency and 
severity of the migraine headache 
disability for which service 
connection has been granted between 
February 1994 and currently?  If 
there are discrete intervals during 
this period when the severity of the 
disability increased or decreased, 
the examiner should so indicate.  In 
this regard, the examiner is 
requested to address whether there 
is objective support for the 
subjective complaints as to the 
frequency and severity of the 
headaches.  If the subjective 
complaints are not adequately 
supported by objective findings, or 
the subjective complaints are 
inconsistent with the nature of the 
service connected disability, the 
examiner should so indicate.  If the 
claimant has more than one type of 
headache disability, the physician 
is requested to provide a opinion as 
to the degree of medical probability 
that any headache disorder, apart 
from the disability classified as 
migraine headaches, is causally 
related to service or to service-
connected disability.  The physician 
should also indicate whether, if 
there a headache disability present 
that is more likely than not do to 
service or service-connected 
disability, the manifestations of 
the nonservice related disability 
may be distinguished from the 
service related headache disability.  

(b) What was the frequency and 
severity of the migraine headache 
disability for which service 
connection has been granted between 
May 1990 and February 1994?  For 
this period the same basic 
considerations apply as noted above 
in (a).  

If the physician believes there are 
any other features of the disability 
or facts about the claim for 
increased ratings over the period 
under scrutiny that would assist the 
Board and the adjudicators in 
assessing the severity of the 
service-connected disability, the 
examiner is, of course, free to 
comment.  

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1999), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

9.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  If a private medical evaluation 
is required to obtain the necessary 
information, the RO should obtain such an 
evaluation.     



10.  Thereafter, the case should be 
reviewed by the RO in light of the 
instructions mandated in the November 
1997 joint motion, the Court's January 
1999 decision, this REMAND, and with 
consideration of both the old and amended 
criteria which became effective January 
12, 1998, and application of those 
criteria more favorable to the veteran.  

11.  A Statement of the Case on the issue 
of an increased rating for residuals of 
surgery to the right testicle should be 
issued by the RO.  The veteran is advised 
that any additional claims, including 
this issue, will not be before the Board 
unless the determination of the RO is 
unfavorable, and the veteran has filed a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board.

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


